This appeal is prosecuted from a conviction had in the District Court of Uvalde County, on October 14, 1909, finding appellant guilty of selling intoxicating liquors in said county in violation of law, and assessing his punishment at confinement in the State penitentiary for a term of one year. Under the holding of this court in the case of Lewis v. State, this day decided, the District Court has no jurisdiction of this offense, and it follows that the judgment of conviction must be and is hereby reversed and remanded with instructions to the District Court to certify the case to the County Court of Uvalde County to be there tried.
Reversed and remanded.
McCord, Judge, not sitting.
[Rehearing denied April 19, 1910. — Reporter.]